Citation Nr: 0312571	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  97-12 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether there is clear and unmistakable error in a rating 
decision of March 23, 1993, which assigned a 10 percent 
rating for a generalized anxiety disorder with depression.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from January 1975 to June 
1992.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 1998 by the 
Department of Veterans Affairs (VA) Phoenix, Arizona regional 
office (RO).  In the decision, the RO found that there was no 
clear and unmistakable error in a rating decision of March 
23, 1993, which assigned a 10 percent rating for a 
generalized anxiety disorder with depression. 

The Board notes that several additional issues were also 
perfected for appeal; however, the RO has indicated that 
those issues were either withdrawn by the appellant or 
granted.  


REMAND

In the substantive appeal of January 1999, the appellant 
checked a box indicating that she wished to appear personally 
at a hearing before a Member of the Board of Veterans' 
Appeals at the Central Office.  She also submitted a separate 
statement in support of claim dated in February 2002 in which 
he requested that she be notified regarding the status of her 
hearing.  In July 2002, she submitted a statement in support 
of claim in which she requested a hearing before a local 
hearing officer.  She did not state whether this was to be in 
lieu of a hearing before a member of the Board.  On the date 
on which the local hearing was scheduled, the veteran instead 
had a conference with the RO decision review officer.  

The Board wrote to the veteran in May 2003 and requested that 
she clarify whether she still desired a hearing before a 
Member of the Board, and if so, what type of hearing.  She 
subsequently responded that she wanted to attend a hearing by 
videoconference.  

Thus, the request for a hearing before a Member of the Board 
which the veteran made in her substantive appeal form remains 
unsatisfied.  As she has now opted for a videoconference 
hearing rather than a hearing in Washington DC, this hearing 
must be scheduled at the RO level, and, accordingly, a remand 
is required.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993) (citing 38 U.S.C.A. § 7104(a) ("claimant has right to 
a hearing before [issuance] of BVA decision"); 38 C.F.R. 
§§ 3.103(a) and (c)(1), 19.9, 19.25, 20.704).  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

The RO should add the veteran's name to 
the schedule of videoconference hearings 
to be conducted by a Member of the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




